Citation Nr: 1503686	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right elbow bursitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for right elbow cubital tunnel syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of a left ankle fracture.

4.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

5.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial evaluation in excess of 10 percent for Barrett's esophagus.

8.  Entitlement to an initial compensable evaluation for allergic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO's).

A July 2008 rating decision of the Philadelphia, Pennsylvania RO denied the Veteran's claim for a compensable rating for his service-connected residuals of a left ankle fracture and granted an increased 10 percent rating for the service-connected right elbow bursitis, effective September 26, 2007, the date of his increased rating claim.  A subsequent September 2008 rating decision of the Roanoke, Virginia RO granted an increased 10 percent rating for the residuals of a left ankle fracture, also effective September 26, 2007, and confirmed and continued the 10 percent rating for the right elbow bursitis.  The Veteran disagreed with the RO's denial of ratings in excess of 10 percent for these disabilities.  See September 2008 Notice of Disagreement.  He perfected his appeal as to these issues by a March 2009 Substantive Appeal (VA Form 9).


During the pendency of the right elbow bursitis claim, the Roanoke RO, in an April 2010 rating decision, granted service connection for cubital tunnel syndrome (CTS) of the right arm as secondary to the service-connected right elbow bursitis, and assigned a 10 percent rating effective September 25, 2009.  Although the Veteran did not file a timely notice of disagreement with regard to that initial rating, the Board notes that the applicable rating schedule for musculoskeletal disabilities resulting from injuries of the elbow and forearm provides for a separate rating for any associated neurologic impairment of the forearm and wrist.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5205-5213.  Accordingly, the service-connected CTS is part and parcel of the Veteran's overall increased rating claim for his right elbow disability.  See id. (noting that nerve injuries "are to be separately rated and combined" with musculoskeletal injuries rated under DCs 5205-5213).  Thus, the Board has added the issue to those already on appeal, as reflected on the title page.

Subsequently, in a January 2012 rating decision, the Roanoke RO, in pertinent part, denied the Veteran's claims for a rating in excess of 20 percent for his service-connected diabetes mellitus and for ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities.  The RO additionally granted service connection for Barrett's esophagus, assigning a 10 percent rating effective April 15, 2011, the date of the Veteran's service connection claim, and for allergic sinusitis, assigning a noncompensable (0 percent) rating also effective April 15, 2011.  The Veteran disagreed with these initial ratings and with the RO's denial of increased ratings for his diabetes and left and right lower extremity peripheral neuropathy.  See February 2012 Notice of Disagreement and attached Statement in Support of Claim.  See also Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See, too, Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  He perfected this appeal by a June 2013 Substantive Appeal.  


In March 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board hearing).  See March 2009 Substantive Appeal.  In October 2009, the Veteran instead requested that he be scheduled for a hearing in Washington, DC (Central Office Hearing).  See October 2009 Hearing Notice Response.  In a subsequent April 2012 statement, the Veteran again requested a Travel Board hearing.  See April 2012 Statement submitted on VA Form 9.  Then, in May 2013, the Veteran requested that he be scheduled for a Board hearing via live videoconference from the RO.  See May 2013 Substantive Appeal.  The RO sought clarification, and the Veteran replied that he wished to be scheduled for a Central Office hearing.  See June 2014 Report of General Information; July 2013 Hearing Notice Response.  That hearing was scheduled for October 27, 2014.  See September 2014 Hearing Notice Letter.  However, in a statement received by the Board on October 7, 2014, the Veteran indicated that he would be unable to attend the scheduled hearing.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e).

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems reveals additional documents and records pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an evaluation in excess of 10 percent for right elbow bursitis; entitlement to an initial evaluation in excess of 10 percent for right elbow cubital tunnel syndrome; entitlement to an evaluation in excess of 10 percent for residuals of a left ankle fracture; entitlement to an evaluation in excess of 20 percent for diabetes mellitus; and entitlement to ratings in excess of 10 percent for peripheral neuropathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's Barrett's esophagus has been productive of considerable impairment of the Veteran's health as a result of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain; severe impairment to health has not been shown.

2.  Since the award of service connection, the Veteran's sinusitis has been manifest by episodes of severe congestion and sinus pain occurring five times per year and lasting seven days; there is no evidence of incapacitating episodes of sinusitis requiring bed rest, treatment by a physician, and prolonged antibiotic treatment, or of more than five non-incapacitating episodes per year characterized by pain, headaches, and purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for service-connected Barrett's esophagus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.114, Diagnostic Code 7346 (2014).

2.  The criteria for an initial rating of 10 percent, but no higher, for allergic sinusitis have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.97, Diagnostic Code 6512 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Because the appeal as to these issues stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a May 2011 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  He additionally has not alleged any notice deficiency during the adjudication of his claims.  See Sanders, 129 S. Ct. 1696.

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, records of private treatment, and statements in support of his claim have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

The Veteran was also provided a VA examination that addressed his Barrett's esophagus and allergic sinusitis in June 2011.  The examination report includes consideration of the Veteran's medical history and sets forth findings that enable the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's disorders since the last examination was performed; rather, the Veteran maintains that the severity of these disabilities has remained consistent throughout the pendency of the appeal.  See, e.g., June 2013 Statement accompanying VA Form 9.  See also 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the June 2011 examination is adequate and further examination or opinion is not warranted.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claims, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014).

A.  Barrett's Esophagus

The Veteran maintains that his service-connected Barrett's esophagus is more severely disabling that reflected by the 10 percent rating currently assigned.  Specifically, he asserts that his disability is productive and symptoms including of persistent heartburn, dysphagia, scapular pain, nausea, and vomiting, occurring intermittently, with frequent flare-ups of epigastric pain.  See February 2012 Statement in Support of Claim; December 2014 Appellate Brief.

The Veteran's service-connected disability is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 as hiatal hernia.  Under DC 7346, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment in health.  A 10 percent rating is assigned for two or more symptoms for the 30 percent evaluation of less severity.  

Post-service VA treatment records reflect a history of heartburn.  See, e.g., January 2005 VA Primary Care Follow-Up Note.  Private gastroenterological treatment records from J.S., MD, reflect a March 2011 diagnosis of Barrett's esophagus.  

In June 2011, the Veteran underwent VA QTC examination.  The Veteran reported experiencing persistent heartburn since 1973.  He reported symptoms of dysphagia, heartburn, scapular pain, nausea, and vomiting.  He denied having epigastric pain, arm, pain, hematemesis, passing of black-tarry stools or reflux and regurgitation of stomach contents.  He reported flare-ups of increased epigastric pain as often as four times per year.  The examiner noted that the Veteran took daily medication to control his symptoms.  On physical examination, the Veteran's nutritional status was found to be "adequate."  His abdomen was within normal limits and non-tender.  The examiner diagnosed Barrett's esophagus.  

In subsequent statements, the Veteran reiterated his symptoms of persistent difficulty swallowing (dysphagia), painful heartburn, stomach and chest pain, nausea, and vomiting, which cause "serious functional impairment" and chronic, nearly continuous discomfort.  See, e.g., February 2012 Statement in Support of Claim.  

In this regard, the Board notes that the Veteran is competent to report chronic epigastric symptomatology that results in severe functional impairment and near-constant distress.  Moreover, heartburn, difficulty swallowing, nausea, vomiting, and pain are manifestations of Garrett's esophagus that can be easily identified by a lay person who is experiencing this symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  There is, importantly, no reason to doubt his credibility when he indicates the severity of his epigastric disorder, as he has consistently reported the frequency, severity, and symptomatology associated with his Garrett's esophagus throughout the pendency of his claim.  See, e.g., April 2011 Statement in Support of Claim; February 2012 Statement in Support of Claim; June 2013 Statement accompanying VA Form 9; December 2014 Appellate Brief.  See also Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Thus, based on the June 2011 QTC examination, as well as the Veteran's competent and credible statements, all of the symptoms set forth in the criteria for a 30 percent rating have been shown.  Specifically, the Veteran's Barrett's esophagus has resulted in epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain.  See 38 C.F.R. § 4.114, DC 7346.  Furthermore, although the VA examiner found no evidence of malnutrition, the Veteran's reported symptoms in combination tend to show that his Barrett's esophagus is productive of considerable impairment of health.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In view of this finding that the Veteran's Barrett's esophagus has been productive of considerable impairment of his health, the Board concludes that the criteria for a 30 percent rating have been met for the entire appellate period.  See 38 C.F.R. § 4.114, DC 7346.  

A higher 60 percent rating is not warranted, however, as there is no evidence of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See June 2011 VA QTC Examination Report; February 2012 Statement in Support of Claim.  Therefore, an initial rating in excess of 30 percent is not warranted at any time since the award of service connection.  See Fenderson, 12 Vet. App. at 126


B.  Allergic Sinusitis

The Veteran also asserts that his service-connected allergic sinusitis is more severely disabling than the noncompensable rating initially assigned.  

The Veteran's sinusitis has been rated under DC 6512, which pertains to chronic frontal sinusitis.  See 38 C.F.R. § 4.97.  Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis (Rating Formula).  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  Under the Rating Formula, a 10 percent rating is assigned when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 30 percent disability rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id. 

For the purposes of the above criteria, the Rating Formula defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician.  Id., NOTE.


The Veteran's sinusitis more nearly approximates the criteria for a 10 percent rating under DC 6512.  See 38 C.F.R. § 4.3.  In this regard, the June 2011 QTC examination report reflects that the Veteran reported "constant" sinus problems, including sinus pain and difficulty breathing through his nose.  Additionally, he reported experiencing flare-ups of sinus problems as often as five times per year, each lasting for 7 days, during which time he experienced increased sinus pain and difficulty breathing through his nose.  A physical examination of the Veteran was unremarkable.  The VA examiner diagnosed allergic sinusitis.  See June 2011 VA QTC Examination Report.  The VA examination report, the service treatment records, and the statements and argument in support of his appeal also reflect that the Veteran was prescribed allergy medications and received treatment from an allergist during his active duty service.  See, e.g., May 1977 Chronological Record of Medical Care (reflecting in service treatment for allergies, controlled by prescription medication); February 2012 Statement in Support of Claim.  However, the post-service medical evidence is negative for incapacitating episodes requiring bed rest and treatment by a physician or non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  

Despite this, the Veteran has reported a history of up to five non-incapacitating episodes of allergic sinusitis per year that include increased sinus pain, each lasting for approximately 7 days.  See June 2011 VA QTC Examination Report.  Additionally, he reported "constant" symptoms of nasal obstruction, sinus pain, and difficulty breathing that require daily oral antihistamines.  See id.; February 2012 Statement in Support of Claim.  The Board finds the Veteran to be competent to make these assertions regarding such symptoms, which are non-medical in nature, and which he personally experiences.  Barr, 21 Vet. App. 303.  The Board also finds the Veteran's statement to be credible in light of the fact that the VA QTC examiner noted the reported symptomatology, including flare-ups, and did not dispute any of it.  Rather, the VA examiner effectively endorsed these symptoms in rendering his diagnosis of allergic sinusitis.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  


Accordingly, the evidence supports a finding that his allergic sinusitis more nearly approximates the criteria for a 10 percent rating under DC 6512, for the entire appellate period.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.21 (providing that with regard to the application of the rating criteria, it is not expected that all cases will show all the findings specified).  

The criteria for a rating in excess of 10 percent have not been met at any point during the pendency of this claim, as there is no evidence of incapacitating episodes as defined in the Rating Formula, no evidence of more than six non-incapacitating episodes per year as defined in the Rating Formula, and no evidence of surgeries for the Veteran's sinus problems.  See 38 C.F.R. § 4.97, DC 6512.  See also Fenderson, 12 Vet. App. at 126.

IV. Extraschedular Consideration

With regard to extraschedular consideration, there is no evidence that either the Barrett's esophagus or the allergic sinusitis is manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  As concerning his service-connected Barrett's esophagus, the symptoms of this disorder, including dysphagia, heartburn, scapular pain, nausea, and vomiting, are directly addressed by the schedular criteria.  See 338 C.F.R. § 4.114, DC 7346.  This is also true for his allergic sinusitis, as the General Rating Formula for Sinusitis specifically contemplates the Veteran's reported symptoms (i.e., frequent non-incapacitating episodes characterized by congestion, and sinus pain).  See 38 C.F.R. § 4.97, DC 6512. There are no symptoms attributable to his service-connected Barrett's esophagus or to his service-connected allergic sinusitis that are left uncompensated or unaccounted for by the assignment of schedular ratings.  A comparison of theses disabilities with the applicable schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Moreover, any associated functional impairment, including the effect of these disabilities on employment, is already accounted for in the assignment of a schedular rating.  See 38 C.F.R. §§ 4.1, 4.10, 4.21; VAOPGCPREC 6-96.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for Barrett's esophagus is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an initial rating of 10 percent, but no higher, for sinusitis is granted, subject to the laws and regulations governing payment of monetary benefits.



REMAND

While the Board sincerely regrets the delay, the remaining issues on appeal must be remanded for further development to make an informed decision, and to afford them every due consideration.

The Veteran asserts that his right arm symptomatology has worsened since the last VA examination concerning his right elbow, performed in December 2012, with additional range of motion testing performed in February 2013.  Specifically, he asserts that he has increased pain radiating down his arm, into his forearm.  See June 2013 Statement accompanying VA Form 9.  Significantly, the last examination addressing the Veteran's service-connected cubital tunnel syndrome was performed in June 2011.  Subsequent examinations in December 2012 and February 2013 failed to consider the diagnosed neurologic conditions associated with his right elbow disability.  Accordingly, given the amount of time since his last examination, and consideration his statements regarding an increase in severity of his right elbow symptoms a new VA examination is warranted to assess the current level of severity of the Veteran's service-connected right elbow bursitis and cubital tunnel syndrome.  See 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  See, too, Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).


Similarly, the Veteran asserted that his service-connected left ankle disability has increased in severity since his last VA examination in December 2012.  See Caffrey, 6 Vet. App. 377; but see Palczewski v. Nicholson, 21 Vet. App. at 182 (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Specifically, he maintains that his condition has deteriorated to the point that he is no longer able to walk for more than a half mile.  See June 2013 Statement accompanying VA Form 9; December 2014 Appellate Brief (reflecting the Veteran's assertion of worsening ankle symptomatology).  Accordingly, because there is evidence indicating a change in his condition, and due to the fact that the most recent VA examination in this case is over 2 years old, the Board finds that a new VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating for his left ankle disorder.  See 38 C.F.R. § 3.327(a) (2014); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey, 6 Vet. App. 377; VAOPGCPREC 11-95 (1995).

Regarding the Veteran's service-connected diabetes mellitus and associated peripheral neuropathy of the bilateral lower extremities, the Veteran was last provided a VA examination addressing these disabilities in June 2011.  See June 2011 VA QTC Examination Report.  Since that time, the Veteran has alleged that the symptoms of his peripheral neuropathy have worsened.  See June 2013 Statement accompanying VA Form 9; December 2014 Appellate Brief (reflecting the Veteran's assertion that his disability picture relevant to his peripheral neuropathy has "severely worsened" since his last VA examination).  Moreover, he has asserted increasing severity of his diabetes, specifically reporting that his "physician told him that he was going to put [him] on insulin."  See March 2012 Statement in Support of Claim.  Given the evidence indicating a change in severity of these service-connected disabilities, and considering that more than three years have passed since he was last examined, the Board finds that new VA examinations are also warranted assessing his diabetes mellitus and peripheral neuropathy of the left and right lower extremities.


On remand, all outstanding, relevant private treatment records should also be obtained. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  In this regard, in March 2012, the Veteran reported that he was undergoing private treatment for his diabetes.  See March 2012 Statement in Support of Claim (asserting that his physician told him that he required insulin).  Additionally the Veteran reported in October 2014 the existence of outstanding records of private neurological treatment.  See October 2014 Letter Cancelling Central Office Hearing (noting that the Veteran has recently undergone neurological evaluation related to his bilateral lower extremity pain and numbness).  Records of this treatment, however, have not yet been associated with the claims file.  Moreover, given that the Veteran has reported undergoing private treatment for a number of his claimed disorders, and considering that the record reflects records from various private treatment providers, the Veteran should be provided another opportunity to identify any additional relevant private treatment records pertaining to his right elbow bursitis and cubital tunnel syndrome, his left ankle disorder, his diabetes mellitus, and/or his peripheral neuropathy of the right and left lower extremities, and to furnish VA with the necessary authorization to request private treatment records on his behalf or to submit these records himself.  

Any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the most recent records of VA treatment are dated in November 2012.  Under the law, VA must obtain any outstanding, relevant VA treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain.  A specific request should be made for information relating to the private diabetic treatment reported by the Veteran in March 2012 and private neurological treatment referenced by the Veteran in October 2014.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Associate with the claims file all outstanding VA treatment records from the Hampton, Virginia VA Medical Center (VAMC), including the Norfolk/Virginia Beach Community Based Outpatient Clinic (CBOC), dated since November 2012.

3.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination(s) to assess the current level of severity of his service-connected right elbow bursitis and cubital tunnel syndrome.  The Veteran's claims folder should also be made available for review by the examiner(s) in conjunction with the examination.  All indicated tests should be completed and all relevant clinical findings reported.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

4.  Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected residuals of left ankle fracture.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  All indicated tests should be completed and all relevant clinical findings reported.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

5.  Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected diabetes mellitus.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  All indicated tests should be completed and all relevant clinical findings reported.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

6.  Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected peripheral neuropathy of the left and right lower extremities.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  All indicated tests should be completed and all relevant clinical findings reported.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

7.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

8.  Finally, after completing any other development that may be indicated, readjudicate the claims on the merits. If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


